Citation Nr: 1200759	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  03-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for respiratory problems, to include as due to undiagnosed illness. 

2. Entitlement to service connection for gastrointestinal symptoms, to include as due to undiagnosed illness. 

3. Entitlement to service connection for undifferentiated somatization disorder. 

4. Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness. 

5. Entitlement to service connection for chronic diarrhea, to include as due to undiagnosed illness. 

6. Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active duty service form April 1988 to April 1992, to include service in Desert Storm from February 24, 1991 to June 1, 1991.  He was awarded the Air Force Outstanding Unit Award with Valor.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2000 and in July 2002 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2002, a statement of the case was issued in August 2003, and a substantive appeal was timely received in September 2009.  

In March 2004, the Veteran withdrew his request for a Board hearing.  

In November 2005 and January 2010, the Board remanded the issues currently on appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2005, the Board also denied service connection for a chronic skin rash, scars of the right forearm, posttraumatic stress disorder (PTSD) and a heart condition; and, denied an initial compensable rating for scars of the posterior scalp. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2006, the Veteran withdrew his appeal.  Accordingly, the Court dismissed the appeal the following month.  Thus, those issues are no longer before the Board. 

In January 2010, the Board also remanded the issues of service connection for PTSD and bilateral flat feet, which were subsequently granted in a rating decision in July 2011 and are no longer in appellate status.  

In December 2006, the Veteran filed a claim of service connection for bilateral hearing loss.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's respiratory problems, other than sinusitis, began during active duty service.  

2. Sinusitis preexisted active service and underwent an increase in disability during active service. 

3. Affording the Veteran the benefit of the doubt, the competent evidence of record has shown that diarrhea is a qualifying chronic disability resulting from a functional gastrointestinal disorder, which is one of the medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms.  

4. The competent and probative evidence of record reflects that gastrointestinal problems were not incurred in or aggravated by service.  

5. The competent and probative evidence of record reflects that an undifferentiated somatization disorder was not incurred in or aggravated by service.  

6. The Veteran does not have a diagnosis of chronic fatigue syndrome for VA purposes.  


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for respiratory problems, other than sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011). 

2. The criteria for establishing entitlement to service connection for sinusitis have been met. 38 U.S.C.A. §§ 1110, 1111, 1131 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102 , 3.303, 3.304, 3.306 (2011). 

3. Resolving the benefit of the doubt in the Veteran's favor, diarrhea is a qualifying chronic disability, resulting from medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms, which was incurred during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

4. Gastrointestinal problems, to include as due to an undiagnosed illness, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2011).

5. An undifferentiated somatization disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6. Chronic fatigue, to include as due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317, 4.88(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

In light of the favorable disposition granting service connection for respiratory problems, sinusitis and chronic diarrhea, further discussion here of compliance with the VCAA with regard to these issues is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication and post-adjudication VCAA notice by letter dated in December 2001.  The Veteran was notified of the evidence needed to substantiate the claims for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the effective date of the claims.  

In a VCAA notice letter in July 2007, the Veteran was provided with provisions for disability ratings.  While the VCAA notice did not specifically refer to the claims currently on appeal, under a reasonable person standard, the Veteran could be expected to understand from the notice that the provisions pertaining to degree of disability also applied to the service connection claims currently on appeal.  To the extent that the VCAA notice pertaining to degree of disability came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims of service connection were readjudicated as evidenced by supplemental statements of the case, dated in February 2009 and in August 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Available service treatment records, post-service treatment records and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in 1999, 2008, 2009 and a VA addendum opinion in November 2010 also is of record.  The VA examiners provided detailed medical histories, clinical evaluations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that a VA examination in June 2009 was conducted regarding the somatization disorder because the Veteran expressed dissatisfaction with the VA psychiatric examination in January 2009 which also addressed the somatization disorder.  

As for chronic fatigue, the evidence of record does not indicate that there is a diagnosis of chronic fatigue syndrome for VA purposes and a medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111.  The presumption of soundness is rebuttal by clear and unmistakable evidence that the disability preexisted service and was not aggravated by service.  38 C.F.R. § 3.304(b), VAOPGCPREC 3-2003 (July 16, 2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i). 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

The Board points out that the presumptive regulations for Persian Gulf War Veterans were revised in a manner highly pertinent to this claim.  Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).  See 76 Fed. Reg. 41696 (July 15, 2011) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.). 

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "Irritable bowel syndrome" and replace it with the following language: Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  The amendment also adds an explanatory Note that reads as follows: 

Note to paragraph (a)(2)(i)(B)(3): Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 

Facts

The Veteran in multiple statements contends that due to service in the Persian Gulf War, he has chronic fatigue, joint pain, breathing problems and gastrointestinal problems.  In a statement in April 2008, the Veteran indicated In statements submitted in July 1999 and August 1999, the Veteran's family and friends indicated that since service in the Persian Gulf War, he experienced ongoing problems with breathing, had abdominal pain, GERD, fatigue, diarrhea, sinus problems and tiredness.  In statements in January 2009 and September 2010, the Veteran's employer indicated that the Veteran's health negatively affects his time and attendance at work due to numerous doctors' appointments.  He indicated the Veteran used an inhaler for respiratory problems, was on medication for sinus problems and had physical pain from fibromyalgia.  

The Veteran is service connected for scars of the posterior scalp, migraine headaches, fibromyalgia, PTSD and bilateral flat feet.  

On the report of medical history dated in June 1987, for enlistment purposes, the Veteran indicated he had a history of hernia, was allergic to pollen and took Sudafed.  He denied any problems with sinusitis, frequent indigestion, shortness of breath or asthma or frequent trouble sleeping.  On the enlistment examination in June 1987, the examiner indicated there was no current hernia.  Examination of the Veteran's sinuses, lungs and chest, abdomen, as well as his neurological and psychiatric examinations were all normal. 

Service treatment records shows that in May 1989 the Veteran was treated for sinusitis.  In October 1989 he was treated for rhinitis.  In February 1991, the Veteran had congestion, sore throat, nonproductive cough and chills.  The assessment was "bronchitis viral versus mycoplasma versus early bacterial".  In May 1991, the Veteran was treated for a persistent cough after a viral URI/pneumonia or bacterial infection.  X-ray in May 1991, shows mild, nonspecific peribronchial cuffing and interstitial thickening with a few scattered granulomas.  In July 1991 the records show resolved pneumonitis and the Veteran indicated he was quitting smoking.  In November 1991, the Veteran complained of having a bad cough and the assessment was sinusitis.  X-ray studies of his sinuses, conducted in November 1991 revealed minimal mucosal thickening.  

An undated service treatment record, shows the Veteran complained of pain or pressure in the chest, ear, nose and throat after being exposed to smoke from oil fires while deployed in Kuwait City in 1991.  He indicated he had acute sinusitis about four times a year, lasting one to two months, since childhood.  He indicated he had a chronic cough in 1991 secondary to breathing fumes in Kuwait City.  

On the report of medical history upon separation in January 1992, the Veteran indicated he had sinusitis, pain and pressure in the chest and chronic cough.  The separation examination in January 1992, was negative for any of the disabilities currently on appeal.  

Private medical records in September 1992, show chronic sinusitis, asthma and seasonal allergies.  From 1993 to 1994, the records continue to show sinusitis and allergic rhinitis.  A VA chest x-ray in February 1993 shows no acute intrathoracic process. 

On Persian Gulf Examination in March 1993, sinusitis was indicated.  Physical examination shows nose was normal, chest was normal, abdomen and rectal were normal.  

In July 1994, the Veteran complained of an upset stomach.  

Post service Reserve records in 1996 show gastroesophageal reflux disease (GERD) and sinusitis.  On a report of medical history in January 1997, the Veteran indicated he had sinusitis, chest pain, chronic cough and GERD.  The examiner noted the chronic cough and chest pain was secondary to breathing fumes in Kuwait City.  The examiner also indicated the Veteran had GERD.  An accompanying examination that same month shows a history of chronic sinusitis and a history of GERD.  

A private study in August 1996 showed a normal upper gastrointestinal tract.  

Private medical records in January 1998 show pharyngitis and bronchitis, and in February 1998 the records show allergic rhinitis and GERD.  In March 1998 the records indicate GERD.  In August 1998, there is an impression of GERD, sinusitis and history of pneumonitis with possible exposure to toxins in fires in the Persian Gulf.  In February 1999 the records show bronchitis and sinusitis.  In April 1999 symptoms of an upper respiratory infection are indicated.  

In May 1999, an examination of the upper gastrointestinal tract was performed using air contrast technique, which showed a moderate amount of spontaneous gastroesophageal reflux.  That same month an esophagogastroduodenoscopy showed hiatus hernia with reflux.  

On VA examination in July 1999, the examiner indicated that the Veteran had self-reported symptoms that meet the criteria for chronic fatigue syndrome as defined by the Center for Disease Control (CDC).  The examiner noted that further testing was necessary and an addendum with a final impression was forthcoming.  In an August 1999 addendum, the examiner indicated that there was no evidence of additional pathology based on the lab test results, which included thyroid function tests, liver function tests, sedimentation rate and hepatitis profiles.  The examiner stated that there was no evidence of additional pathology based upon the lab tests.  The final impression remained the same as that first noted which was that the Veteran's self-reported symptoms met the criteria for CFS as defined by CDC.  

On VA examination for the heart in July 1999, an impression of sinusitis was indicated.  

On VA examination for esophagus and hiatal hernia in July 1999, the examiner indicated that the Veteran since service in Desert Storm, experienced episodes of upset stomach, heartburn and dyspepsia.  In 1993, he was diagnosed with GERD and esophagitis.  Two months earlier, the Veteran reported being diagnosed with persistent esophagitis and a large hiatus hernia.  The examiner indicated the Veteran had occasional vomiting.  

On VA general examination in July 1999, the Veteran complained of muscles aches and fatigue in upper and lower extremities.  The diagnoses included chronic sinusitis, asthmatic bronchitis, hiatal hernia, GERD and fibromyalgia.

On VA respiratory examination in July 1999, the Veteran reported having bronchitis five to six times per year since service in the Gulf War.  Spirometry was normal, diffusion capacity was normal and lung function was normal.  The examiner indicated the Veteran may have bronchitis, which can be exacerbated by allergies and he can have bronchitis with normal pulmonary function testing and no evidence of lung function impairment.  

On VA examination in August 1999, the Veteran complained of occasional diarrhea, recurrent attacks of bronchitis and allergies.  Based on Minnesota Multiphasic Personality Inventory, there was a pronounced presentation of somatic concerns with pain being a prominent feature and a strong disinclination to understand these as expressions of psychological/emotional difficulties.  The diagnosis was undifferentiated somatization disorder.  

Private records in February 2000 indicate the Veteran abused alcohol and provide an assessment of adjustment disorder with somatic manifestations.  

A record from a private medical doctor in April 2000, shows the Veteran has several medical conditions, to include irritable bowel syndrome and allergic rhinitis.  The examiner noted that the irritable bowel syndrome results in frequent bowel movements from 10 to 20 times daily along with abdominal pain and pressure and frequent flatus.  In May 2000, small bowel series were normal.  Private records in July 2000, indicate that no abnormality could be identified to explain the Veteran's diarrhea and the assessment was irritable bowel syndrome.  

Private medical records in 2001, show irritable bowel, chronic fatigue, allergic rhinitis, GERD, bronchitis and sinusitis.  In August 2001, the records indicate eight bouts of diarrhea per day.  A CT scan in November 2001, shows minimal mucoperiosteal thickening in the right maxillary sinus.  In March 2002, the records indicate that the Veteran had irritable bowel syndrome which started during the Gulf War, accompanied by intestinal gas with diarrhea.  In March 2002, there also is an assessment of fatigue and allergic rhinitis.  In 2004, the records show irritable bowel syndrome, chronic sinusitis and allergic rhinitis.  

An electroencephalograph report in January 2005 was within normal limits.  Private medical records in 2005, show chronic fatigue, allergies, sinusitis, allergic rhinitis, GERD and irritable bowel syndrome.  A polysomnography in February 2005, shows occasional obstructive sleep apnea and frequent periodic leg movements.  A polysomnography in December 2005, shows no significant obstructive sleep apnea, hypopnea or periodic leg movements in sleep.  The examiner noted that excessive daytime tiredness and sleepiness cannot be explained based on these findings.  (A polysomnogram in March 1999 also did not show significant problems.)

Private medical records in 2006 show upper respiratory infection, sinusitis and complaints of diarrhea.  In August 2006, the Veteran complained of chronic fatigue syndrome and chronic constipation related to irritable bowel syndrome.  The impression was myofascial pain syndrome with a reported history of fibromyalgia.  In December 2006, the records show the Veteran engaged in binge drinking and the examiner indicated that this raised him to moderate risks in terms of use of opioids for chronic pain management.  He indicated that the Veteran was presenting with high levels of tendencies toward somatic focus.  

Private medical records in 2007, continue to show irritable bowel syndrome, diarrhea and chronic pain due to fibromyalgia.  In April 2007, there is an assessment of pain disorder associated with both psychological factors and a general medical condition.  In November 2007, a CT scan of the sinuses was normal.  In January 2008, the Veteran complained of recurrent sinusitis six times per year.  Private records in 2008 shows seasonal allergic rhinitis, exercise induced asthma, GERD, irritable bowel syndrome, chronic sinusitis and the Veteran's complaints of chronic fatigue syndrome.  In January 2008, the Veteran indicated he spent a lot of time outdoors as a child and did not experience respiratory problems.  

On VA neurological examination in April 2008, the Veteran reported having fatigue, irritable bowel syndrome with symptoms of diarrhea and GERD.  The diagnosis was fibromyalgia, with wide-spread musculoskeletal pain and tender points, and additional findings to include fatigue, insomnia, stiffness, paresthesia, headaches, irritable bowel symptoms of diarrhea and GERD.

Private medical records in July 2008, provide a diagnosis of pain disorder associated with both psychological factors and a chronic general medical condition.  

On VA mental examination in January 2009, the examiner noted the Veteran had an alcohol problem and severe problems primarily from alcohol.  The examiner indicated a previous medical history of chronic fatigue syndrome.  The examiner was of the opinion that the Veteran did not have an undifferentiated somatization disorder as the symptoms he described were not of a physiological basis, but probably related to a physiological illness, including fibromyalgia and that carpal tunnel syndrome accounts for some of the symptoms.  The examiner concluded that this is not a distinct psychiatric disorder and that it is a diagnosis that is difficult to make in the context of known physical problems.  

On the second VA examination in January 2009, the examiner indicated the claims folder was reviewed.  She indicated that the Veteran quit smoking four years earlier.  The Veteran complained of difficulty breathing through the nose.  As for gastrointestinal complaints, the examiner indicated that previous records show the Veteran denied having diarrhea and on a previous examination he related diarrhea and abdominal to binge drinking.  On this examination the Veteran complained of daily diarrhea (with bowel movements four to five times per day) and nausea.  As for irritable bowl syndrome, the Veteran reported recurrent abdominal pain or discomfort.  As for GERD, the Veteran reported that it began during service in 1991 and he had a Nissen fundoplication in the late 1990s.  He indicated occasional chest pain and heartburn.  Regarding possible chronic fatigue syndrome, the Veteran reported constant daily lethargy and felt the fatigue was part of his fibromyalgia.  The examiner noted that alcohol abuse and fibromyalgia would confound the diagnosis of chronic fatigue syndrome.  Physical examination did not show inguinal hernia.  Pulmonary function tests essentially were normal.  

The first diagnosis was allergic rhinitis/sinusitis/bronchitis.  The examiner indicated that the Veteran's respiratory condition in service was considered acute and transitory, as there was no indication of chronicity or continuity of treatment and indicated that any present condition is not associated with, caused by or the result of any condition noted while on active duty.  The examiner noted that repeated lung exams have been normal.  

The second diagnosis was GERD, which the examiner noted was complicated by diarrheal symptoms, gas and bloating and exacerbated by alcohol abuse.  The examiner indicated that the condition in service was considered acute and transitory, as there was no indication of chronicity or continuity of treatment and indicated that any present condition is not associated or caused by or the result of any current gastrointestinal condition noted while on active duty.  The examiner also concluded that the criteria for a diagnosis of chronic fatigue syndrome was not met.  

In a November 2010 addendum to the January 2009 VA examination, the same examiner indicated that previous VA records show that a history of frequent bowel movements may have reflected some mild irritable bowel syndrome symptoms symptomatically.  As for the respiratory condition, the examiner noted that acute transient episodes of care were noted during service.  The records showed a childhood history of sinus problems four times per year.  The examiner further indicated that there was no therapy noted since the Veteran return from Kuwait.  (Veteran served in Desert Storm from February 24, 1991 to June 1, 1991).  She indicated a chronic cough was reported and other notations in 1991 show an intermittent history of upper respiratory complaints, with normal sinus films in November 1991.  The examiner concluded that based on the available service records there is lack of evidence to support chronicity or continuity of care and the condition would not be considered to be caused by or aggravated by service.  She further indicated that severity had not increased during service, there was no history of natural progression, no aggravation.  The examiner explained that sporadic, transient episodes of illness had been noted years apart, there was no evidence of use of chronic medications and no progression of disease.  As for the possible condition of irritable bowel syndrome, the examiner noted that service treatment records were silent for a history of diarrheal illness.  Irritable bowel syndrome was evident in the past, however the examiner indicated that it may be symptomatically associated with symptoms of reflux disease.  She noted that colonoscopy results were normal and history of binge drinking was associated with frequent bowel movements.  Lastly, the examiner reiterated that the criteria for a diagnosis fo chronic fatigue syndrome were not met.  She explained that other medical conditions would be considered more causative factors regarding the Veteran's complaints, particularly psychiatric conditions, obstructive sleep apnea and history of significant head trauma.  

On VA examination in June 2009, the Veteran admitted to having fatigue, insomnia, stiffness, paresthesias, irritable bowel syndrome of diarrhea, GERD, eructation and flatulence.  As for the assessment of undifferentiated somatization disorder, the examiner explained the essential feature is one or more physical symptom that persists for six months or longer.  The examiner indicated this criterion was nor met because there were no specific physical symptoms.  The next criterion was frequent complaints to include chronic fatigue, loss of appetite or gastrointestinal or genitourinary symptoms, which cannot be fully explained by any known general medical condition or the direct effects of a substance use or medication side effects.  The examiner indicated this criterion was met because the Veteran had migraine headaches and fibromyalgia.  As for the criterion of physical complaints or resultant impairment grossly in excess of what would be expected from the history, physical exam or laboratory findings, the examiner indicated the criterion is not met based on the history and diagnosis of PTSD.  The examiner further noted that the Veteran did not meet the criteria of showing signs of malingering on psychological assessments.  The diagnoses included pain disorder associated with psychological and general medical condition.  The examiner concluded that the Veteran did not have an undifferentiated somatization disorder, as the physical symptoms he described were not of a psychological nature and are related to GERD and irritable bowel syndrome.  Other symptoms were better explained by PTSD.  

In letters in February 2009 and in August 2011, the Veteran's private therapist indicated she was treating him since 2009 and did not see evidence of alcohol abuse.  In a letter in April 2009, the Veteran's private psychologist, who has been treating him since 2006, indicated that there was no evidence of any alcohol abuse.  

Analysis

Respiratory Problems 

Throughout the appeal period respiratory problems, other than sinusitis which is addressed separately, have been associated with known diagnoses, to include asthma, allergic rhinitis, pharyngitis and bronchitis.  As the Veteran's respiratory symptoms have been associated with known diagnoses, they are not qualifying chronic disabilities for the purposes of 38 C.F.R. § 3.317 and will be addressed on the basis of direct service connection. 

The Board notes that on the report of medical history for enlistment purposes in June 1987 the Veteran indicated he was allergic to pollen and took Sudafed; however, as he merely reported a history of allergies he is presumed to be in sound condition when he entered into military service.  The presumption of soundness attaches where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  As the presumption of soundness attaches regarding respiratory problems other than sinusitis, aggravation of a preexisting disorder is not for consideration.  

On VA examination in January 2009, and in an addendum in November 2010, the examiner provided a diagnosis of allergic rhinitis, sinusitis and bronchitis and concluded that the Veteran's respiratory condition in service was considered acute and transitory, as there was no indication of chronicity or continuity of treatment and repeated lung exams have been normal.  In the addendum in November 2010, she noted that service records did not show therapy for respiratory problems since the Veteran returned from Kuwait.  Contrary to the examiner's opinion, a thorough review of the claims folder shows that the Veteran's respiratory disorder is manifested by chronicity or continuity of symptomatology since service.  The service treatment records show that the Veteran was treated for multiple respiratory problems to include rhinitis, upper respiratory infection and pneumonitis.  X-ray in May 1991, shows mild, nonspecific peribronchial cuffing and interstitial thickening with a few scattered granulomas.  In July 1991 the records show resolved pneumonitis and the Veteran indicated he was quitting smoking.  In November 1991, the Veteran complained of having a bad cough and the assessment was sinusitis.  On the report of medical history upon separation from service in January 1992, the Veteran indicated he had pain and pressure in his chest and a chronic cough.  Post-service medical records from 1992 to 2009 show various respiratory problems such as asthma, allergic rhinitis, seasonal allergies, chronic cough, pharyngitis and bronchitis.  The VA opinion in January 2009, with an addendum in November 2010, therefore is based on an inaccurate factual premise and has no probative value on the question of whether the respiratory condition is related to service.  See Reonal v. Brown, 5 Vet. App. 458   (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  It is also noteworthy that the VA examiner in July 1999 indicated that the Veteran may have bronchitis with normal pulmonary function testing.  

Considering the totality of the evidence, continuous symptomatology since service, and the nature of the disability, the Board finds that the Veteran's respiratory problems, other than sinusitis, had their onset in service.  Affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for respiratory problems, other than sinusitis are met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Sinusitis

On the basis of a service treatment record showing that the Veteran complained of pain or pressure in the chest, ear, nose and throat and indicated he had acute sinusitis about four times a year, lasting one to two months, since childhood, the evidence clearly and unmistakably establishes that sinusitis preexisted service that began in April 1988.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b); see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (holding that the presumption of soundness was rebutted by clear and unmistakable evidence consisting of appellant's own admission during clinical evaluations of his pre-service psychiatric problems).

The remaining question is whether the preexisting sinusitis was aggravated by service.  The burden is on VA to rebut by clear and unmistakable evidence that the preexisting injury was not aggravated by service, which may be established by evidence that any increase in disability was due to the natural progress of the preexisting condition. 

Service treatment records shows that in May 1989 the Veteran was treated for sinusitis.  In November 1991 he had an assessment of sinusitis.  On the reported of medical history upon separation dated in January 1992, the Veteran indicated he had sinusitis.  In a November 2010 addendum to the January 2009 VA examination, the examiner noted a childhood history of sinus problems and stated that there were sporadic, transient episodes of care for respiratory problems.  She indicated there was no therapy during service after the Veteran returned from Kuwait and concluded that there was no aggravation, no history of natural progression or increase in severity during service.  The Board does not find this opinion to be probative with regards to the claim of sinusitis as the examiner's assertions that there was no therapy during service after the Veteran returned from Kuwait is based on an inaccurate factual premise.  The Veteran's service records show he returned from the Persian Gulf in June 1991 and was treated for sinusitis in November 1991.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  Further, the examiner indicated that there was no history of natural progression or increase in severity during service, however she did not provide an adequate rationale for this conclusion in light of the Veteran's treatment for sinusitis during service and complaints of sinusitis on the report of medical history dated in January 1992 upon separation from service.

As there is no probative medical evidence addressing in-service symptoms of sinusitis and a specific finding of natural progress of the preexisting sinusitis, as required to show a lack of in-service aggravation under 38 U.S.C.A. § 1153, the Board finds that the evidentiary record fails to reach the level needed so as to characterize it as "clear and unmistakable," to rebut the presumption of soundness.  38 U.S.C.A. § 1111. 

For the foregoing reasons, the Board determines that the evidence of record establishes that the Veteran's preexisting sinusitis was aggravated by his active service.  Accordingly, service connection for sinusitis is granted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


Chronic Diarrhea

The Veteran contends that he has chronic diarrhea due to his service in the Southwest Asia Theater of operations during the Persian Gulf War.  A private medical record in March 2002, shows diarrhea started during the Gulf War and the Veteran's father submitted a statement in August 1999 stating that the Veteran had diarrhea since service in the Gulf War.  

Service treatment records are absent of any treatment for diarrhea.  On VA examination in August 1999, the Veteran complained of occasional diarrhea.  Private medical records in July 2000, indicate that no abnormality could be identified to explain the Veteran's diarrhea and the assessment was irritable bowel syndrome.  In August 2001, the records indicate eight bouts of diarrhea per day.  Private medical records in 2002, 2006, 2007 and 2008 continue to show diarrhea.  While the VA examiner in January 2009 indicated that previous medical records show that diarrhea may be related to alcohol abuse, subsequently the Veteran's private therapist and psychologist, who have been providing ongoing treatment, indicated that there was no evidence of alcohol abuse.  In accepting that there is no correlation between chronic diarrhea and alcohol abuse, any doubt will be resolved in the Veteran's favor.  38 C.F.R. § 3.102.  

After a careful review of the record, the Board finds that the Veteran's claim of service connection for chronic diarrhea as due to an undiagnosed illness, is warranted. The evidence of record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  The Board notes that the Veteran's diarrhea constitutes a qualifying chronic disability pursuant to 38 C.F.R. § 3.317(a)(2)(i)(A).  The competent objective medical evidence of record from 1999 to 2009 shows diarrhea.  The Veteran has reported to medical professionals, as indicated in a private medical record in March 2002, that diarrhea began in service.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In considering the Veteran's statements of continuity of diarrhea since service and the medical evidence documenting diarrhea throughout the appeal period, the Board will resolve doubt in favor of the Veteran that these symptoms have existed for more than 6 months or more and are thus, considered chronic.  See 38 C.F.R. § 3.102.  The medical records have associated diarrhea with irritable bowel syndrome, which under the recently amended 38 C.F.R. § 3.317(a)(2)(i)(B)(3) is listed as a functional gastrointestinal disorder.  In March 2002, the records indicate that the Veteran had irritable bowel syndrome which started during the Gulf War, accompanied by intestinal gas with diarrhea.  On VA examination in June 2009, the examiner indicated that the Veteran had irritable bowel syndrome of diarrhea.  Therefore, the Veteran's chronic diarrhea results from medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as functional gastrointestinal disorder which includes irritable bowel syndrome.  The evidence of record does not show that the Veteran has diarrhea due to GERD or any other diagnosed illness.  While the VA examiner in the addendum in November 2010 indicated that irritable bowel syndrome may be associated with symptoms of reflux disease, an opinion expressed in the terms of "may", also implies that it "could not" and it is too speculative to meet the much higher standard of proof, that is, of actual causation.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Thus, following a full review of the record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for diarrhea as a qualifying chronic disability resulting for medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms, is warranted under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 .

Gastrointestinal Symptoms, Undifferentiated Somatization Disorder 
and Chronic Fatigue

Personnel records show the Veteran was awarded the Air Force Outstanding Unit Award with Valor.  In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A.
 § 1154(b) . 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Wade v. West, 11 Vet. App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 (1996)). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b) .

As for the Veteran's claim of service connection for gastrointestinal symptoms and chronic fatigue, due to an undiagnosed illness as a result of service in the Persian Gulf War, throughout the appeal period gastrointestinal symptoms have been associated with known diagnoses, to include GERD and hiatal hernia.  The VA examiner in the addendum in November 2010 associated chronic fatigue with obstructive sleep apnea and a psychiatric disorder.  As the Veteran's gastrointestinal symptoms and chronic fatigue have been associated with known diagnoses, they are not qualifying chronic disabilities for the purposes of 38 C.F.R. § 3.317 and will be addressed on the basis of direct service connection. 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a gastrointestinal disorder, an undifferentiated somatization disorder or chronic fatigue.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify gastrointestinal disorder, an undifferentiated somatization disorder or chronic fatigue, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then continuity of symptomatology after service is required to support the claim.  

The Veteran is competent to describe the symptoms of an injury or illness, however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

On the report of medical history upon separation from service, dated in January 1992, the Veteran denied having intestinal trouble, dizziness, fainting spells, lameness and specifically did not indicate chronic fatigue or a somatization disorder in reply to the question of whether there were other illnesses or injuries not already noted.  Therefore to the extent that the Veteran is relating gastrointestinal problems, a somatization disorder and chronic fatigue to service on the basis of continuity of symptomatology, he is not credible as these accounts are inconsistent with his report of medical history upon separation from service in 1992.  As these disabilities were not noted in service, as there is no credible evidence either contemporaneous with or after service that these disabilities were otherwise noted, that is, observed during service, the principles of service connection pertaining to continuity of symptomatology do not apply.  

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

Although the Veteran and his family and friends as lay people are competent to describe symptoms which they can observe, a gastrointestinal disability, an undifferentiated somatization disorder and chronic fatigue, are not simple medical conditions that they can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Nor are these simple medical conditions lay people are competent to offer an opinion on.  When the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.


While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 1996, when GERD was first indicated, of gastrointestinal problems although a VA examiner in July 1999 noted that GERD and esophagitis were diagnosed in 1993 and the Veteran complained of an upset stomach in July 1994.  There is no pertinent symptomatology before August 1999 of an undifferentiated somatization disorder.  The Board finds that these disorders were first diagnosed after service and were not present in service.
As for chronic fatigue, it was first indicated on VA examination in July 1999 as self-reported symptoms that meet the CDC criteria for chronic fatigue syndrome.  

The competent evidence pertaining to a gastrointestinal disability consists of medical records from 1996 to 2009, which indicate hiatal hernia, esophagitis and primarily GERD.  On VA examination in January 2009, the diagnosis was GERD.  The examiner after examining the Veteran and reviewing the claims folder concluded that the condition, which the Veteran reported started in service, was considered acute and transitory, as there was no indication of chronicity or continuity of treatment and no indication that any present condition is associated, caused by or the result of any current gastrointestinal condition noted while on active duty.  This opinion which is uncontroverted by the competent evidence of record, is persuasive evidence against the claim for a gastrointestinal disability.  Although the examiner indicated that GERD was exacerbated by alcohol abuse, as indicated earlier in the decision, the Board does not find that there is alcohol abuse as subsequent medical professionals have indicated that there is no evidence of alcohol abuse.  The January 2009 opinion remains probative on the question of whether a gastrointestinal disability is related to service.  

The competent evidence pertaining to an undifferentiated somatization disorder consists of VA examinations.  An undifferentiated somatization disorder was first shown on VA examination in August 1999.  On VA mental examination in January 2009, the examiner was of the opinion that the Veteran did not have an undifferentiated somatization disorder as the symptoms he described were not of a physiological basis, but probably related to a physiological illness, including fibromyalgia and that carpal tunnel syndrome accounts for some of the symptoms.  On VA examination in June 2009, regarding the assessment of undifferentiated somatization disorder, the examiner explained the essential feature is one or more physical symptom that persists for six months or longer.  The diagnoses included pain disorder associated with psychological and general medical condition.  The examiner concluded that the Veteran did not have an undifferentiated somatization disorder, as the physical symptoms he described were not of a psychological nature and are related to GERD and irritable bowel syndrome.  Other symptoms were better explained by PTSD.  

While the Veteran does not currently have a diagnosis of undifferentiated somatization disorder, he has been diagnosed with a somatization disorder during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Nevertheless, during the entire appeal period there is no medical opinion of record relating undifferentiated somatization disorder to service.  It is the Appellant's general evidentiary burden to establish all elements of a claim, including an association or link or nexus to event, injury, or disease in service under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  As there is no competent evidence establishing a causal connection between an undifferentiated somatization disorder and service, service connection for undifferentiated somatization disorder is not warranted 38 C.F.R. § 3.303(d).

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a. 

The medical evidence does not establish that the Veteran has been diagnosed with chronic fatigue syndrome in accordance with the provisions of 38 C.F.R. § 4.88(a).  

A VA examination in July 1999 with an addendum opinion in August 1999 shows the Veteran's self reported symptoms meet the criteria for chronic fatigue syndrome as defined by CDC based on lab test results; however, the CDC criteria are not controlling for VA purposes of establishing a diagnosis of chronic fatigue syndrome.  Private medical records in March 2002, 2005 and 2006 indicate chronic fatigue syndrome and fatigue was diagnosed on VA examination in April 2008.  The basis for this diagnosis was not provided and the examiners did not note the presence of the criteria set forth in 38 C.F.R. § 4.88(a).  

While the Veteran has not been diagnosed with chronic fatigue syndrome for VA purposes, the record does contain reports of chronic fatigue.  Nevertheless, the VA examiner in the addendum opinion in November 2010 concluded that the criteria of a diagnosis of chronic fatigue syndrome were not met based on the rationale that other medical conditions would be considered more causative factors regarding the Veteran's complaints, particularly psychiatric conditions, obstructive sleep apnea and history of significant head trauma.  As chronic fatigue has been attributed to "other clinical conditions" a diagnosis of chronic fatigue syndrome is precluded under 38 C.F.R. § 4.88a.

The evidence is therefore against a finding of any current disability of chronic fatigue syndrome due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As the preponderance of the evidence is against the claims of service connection for gastrointestinal symptoms, to include as due to undiagnosed illness; entitlement to service connection for undifferentiated somatization disorder; and, entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness, for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for respiratory problems, other than sinusitis, is granted.  

Service connection for sinusitis is granted.

Service connection for chronic diarrhea as due to undiagnosed illness is granted.

Service connection for gastrointestinal symptoms, to include as due to undiagnosed illness, is denied.  

Service connection for undifferentiated somatization disorder is denied.

Service connection for chronic fatigue, to include as due to undiagnosed illness, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


